DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status in the amendment received on 12/30/2021:
Claims 1, 12, and 20 have been amended.
Claim 3 has been cancelled. 
Claims 1, 5-12, 14-20 and 22-24  are pending.


Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. The amended claims are addressed in the following rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-12, 14-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugard et al. (Pub. No.: US 20130275574 A1) in view of Murthy et al. (Pub. No.: US 20150326528 A1).
As to claim 1, Hugard teaches a method comprising: selecting an entity communicatively coupled to a network (paragraph [0032], i.e. detecting a system entity);
determining, by a network monitor device, one or more characteristics of the entity (paragraph [0032], i.e. determining one or more particular attribute) including at least one of a classification, an identification, or a categorization of the entity (paragraph [0019], “… Attributes of the discovered system entities can also be discovered, including identifiers for the system entities …”); 
selecting a segmentation policy based on the one or more characteristics of the entity (paragraph [0032], “a rule” teaches a segmentation policy, selected from “rules set for the tags”);
applying a plurality of  tags to the entity based on the segmentation policy (paragraph [0032], “…automatically apply tags…”);
determining a zone for the entity, wherein the zone is associated with a segment of the network associated with one or more of the plurality of tags (paragraph [0031], “tags can be assigned to each of a subset of computing devices (or networks, or applications, or all of the above) identified as "critical," or otherwise of particular importance or interest within one or more security contexts”, “subset of computing devices” teaches a zone for the entity), and wherein the zone is adaptive to changes in at least one of network topology or risk ;
determining a plurality of  enforcement points associated with the entity (paragraph [0026], “…various computing devices (e.g., 220, 225, 230, 235, 240) can be used to enforce security policies for the system entities…”, and paragraph [0086], “…Tagging of the particular system entity can cause a particular security policy to be associated 730 with the particular system entity based on the assignment 725 of the tag…”);
assigning a plurality of enforcement actions, based on the plurality of tags applied to the entity, to the plurality of enforcement points based on the zone associated with the entity (paragraphs [0033]-[0034]).
Hugard does not explicitly  teach determining a zone for the entity based on the tags and determining the associated enforcement point of the zone.
However, in the same field of endeavor (managing network devices) Murthy teaches 
determining a zone for the entity based on the plurality of tags (paragraphs [0018], “Different policies may be applied for a given tag at different points (e.g., nodes) in the network” and [0031], “send the determined policies and tags to other edge routers in a same domain or area as the edge router”, i.e. determining a domain or area associated with the tag);
determining a plurality of enforcement points associated with the entity based on the zone associated with the entity (paragraphs [0018], “Different policies may be applied for a  and
assigning a plurality of enforcement actions, based on the plurality of tags applied to the entity, to the plurality of enforcement points based on the zone associated with the entity (paragraph [0018]).
Based on Hugard in view of Murthy, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining a zone for the entity based on the tags and determining the associated enforcement point of the zone (taught by Murthy) with dynamic network polices based on device classification (taught by Murthy) in order to appropriately setup associated policy enforcement points for each new device identified in the network. 
As to claim 5, Murthy further teaches wherein the plurality of enforcement points comprise at least one of a firewall, a router, a switch, a portion of cloud infrastructure, hypervisor, software-defined networking (SDN) controller, or virtual firewall (paragraph [0018]). The limitations of claim 5 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 6, Hugard teaches wherein the plurality of tags comprises at least one of a compliance tag, a firewall tag, a location tag, a department tag, a user tag, an account tag, or an environment tag (paragraph [0020]).
wherein assigning the plurality of  enforcement actions to the plurality of  enforcement points comprises configuring one or more enforcement actions of each of the plurality of  enforcement points (paragraph [0031]). The limitations of claim 7 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 8, Murthy further teaches wherein the plurality of enforcement actions are configured using at least one of an application programming interface (API), command line interface (CLI), or a simple network management protocol (SNMP) interface (paragraph [0031]). The limitations of claim 8 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 9, Hugard further teaches wherein a tag of the plurality of tags is associated with a respective enforcement action (paragraph [0020]). 
As to claim 10, Hugard teaches wherein the determining one or more characteristics of the entity comprises determining at least one of a classification of the entity or an identification of the entity (paragraph [0019]).
As to claim 11, Hugard teaches wherein the determining one or more characteristics of the entity is based on at least a source and a destination of a communication of the entity (paragraph [0051]).
As to claim 12, Hugard further teaches a system comprising: a memory; and a processing device, operatively coupled to the memory (paragraph [0003]). Therefore, the limitations of claim 12 are substantially similar to claim 1. Please refer to claim 1 above.

As to claim 20, the claim  is substantially similar to claim 12. Please refer to claim 12 above.
As to claim 22, Hugard teaches wherein the one or more characteristics of the entity are determined without use of an agent  (paragraph [0032], i.e. no agent is being used).
As to claims 23,24, the limitations of each claim are substantially similar to claim 22. Please refer to claim 22 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        3/26/2022